DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 36 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. The element ”computer-readable storage medium” disclosed in claim 36 needs to include the word non-transitory. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-20, 23-24, 26-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over McFarthing (US 20180367187 A1) in view of Jin et al. (CN 104332710 A (English translation)), and further in view of Reid (US 3582799 A).

Claim 17. McFarthing discloses a method for communicating (read as near-field communication (NFC) system [0002]) with a radio frequency identification (RFID) transponder (read as NFC tag [0003]) using a RFID circuit comprising a resonant antenna coil circuit (read as resonant antenna [0004]) having a Q factor (read as quality factor [0006]), the method comprising: 
during a read-only mode of an RFID circuit, receiving at the RFID circuit a signal from the transponder (read as receive signals via the antenna [0026]) while operating the resonant antenna coil circuit at a first value for the Q factor (read as techniques used permit the effective parallel resistance 76 to be varied such that the loaded quality factor can be adjusted [0048].  Decision on when to adjust the Q-factor is a matter of design choice.); 
varying the Q factor from the first value to a second value lower than the first value (read as techniques used permit the effective parallel resistance 76 to be varied such that the loaded quality factor can be adjusted [0048]. Adjusting the Q-factor means varying it to different values.); and 
during a read/write mode of the RFID circuit (read as section 42 is able to transmit signals via the antenna 46 and the receive antenna section 44 is able to receive signals via the antenna 46 [0025]), receiving at the RFID circuit a signal from the transponder and transmitting from the RFID circuit a signal to the transponder while operating the resonant antenna coil circuit at the second value for the Q factor (read as techniques used permit the effective parallel resistance 76 to be varied such that the loaded quality factor can be adjusted [0048]. Decision on when to adjust the Q-factor and to desired value is a matter of design choice.), wherein the second value for the Q factor is selected so that a time constant of a magnetic field envelope associated with the signal transmitted from the RFID circuit is shorter than a bit period associated with data in the signal.
McFarthing does not explicitly disclose RFID. However, in the related field of endeavor Jin et al. disclose: Obtain the quality factor of the entire resonant circuit based on the resonant frequency; The inductance value of the circular antenna in the entire RFID reader is obtained based on the quality factor of the resonant circuit ([0012-0013] English translation).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of McFarthing with the teaching of Jin et al. in order to provide a method for manufacturing a high-performance antenna for a reader, thereby reducing noise interference and reducing costs (Jin et al. [0007] English translation).
The combination of McFarthing and Jin et al. does not explicitly disclose having time constant less than a bit period associated with the signal. However, in the related field of endeavor Reid discloses: the charging circuit including the resistor 12, the capacitor 10 and the emitter to collector path of the transistor 22 which has a changing time constant which is much less than half the period of the signal (Column 2 lines 40-43). FIG. 2 signals (a) and (b). The idea, of realizing a circuit with a time constant less than the associated signal cycle, is clearly disclosed by Reid.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of McFarthing and Jin et al. with the teaching of Reid in order to realize a circuit whose time constant is less than the associated signal cycle. The motivation is related to having the circuit closely following the signal. 

Claim 18. The method of claim 17, the combination of McFarthing , Jin et al. and Reid teaches,
wherein the resonant antenna coil circuit comprises an inductance (McFarthing: read as inductance of the antenna 16 [0002]), a capacitance (McFarthing: read as capacitances 18a, 18b, 20 [0003]), and a resistance (McFarthing: read as the resistances 22a, 22b [0003]) determining the Q factor for the antenna coil circuit, and the Q factor is varied from the first value to the second value by varying a resistance of the resonant antenna coil circuit (McFarthing: read as techniques used permit the effective parallel resistance 76 to be varied such that the loaded quality factor can be adjusted [0048].).

Claim 19. The method of claim 18, the combination of McFarthing , Jin et al. and Reid teaches,
wherein the resonant antenna coil circuit (McFarthing: read as he resonant network formed from the capacitances 18a, 18b, 20, the resistances 22a, 22b, and the self-inductance of the antenna [0003]) comprises a variable resistor (McFarthing: read as resistance is variable to permit adjustment of a loaded quality factor [0007]) and the resistance of the resonant antenna coil circuit inductance (read as inductance of the antenna 16 [0002]) is varied by varying a resistance of the variable resistor (McFarthing: read as techniques used permit the effective parallel resistance 76 to be varied such that the loaded quality factor can be adjusted [0048].).

Claim 20. The method of claim 18, the combination of McFarthing , Jin et al. and Reid teaches,
wherein the resistance is varied electronically (McFarthing: read as output impedance of the amplifier formed by the PMOS transistors 82, 84 to be adjusted [0045]).

Claim 23. The method of claim 17, the combination of McFarthing , Jin et al. and Reid teaches,
wherein the RFID circuit automatically adjusts the Q factor of the resonant antenna coil circuit from the first value to the second value (McFarthing: read as techniques used permit the effective parallel resistance 76 to be varied such that the loaded quality factor can be adjusted [0048]. Adjusting the Q-factor means varying it to different values.).

Claim 24. The method of claim 23, the combination of McFarthing , Jin et al. and Reid teaches,
wherein the RFID circuit transmits command signals at a plurality of different values for the Q factor of the resonant antenna circuit and selects the second value based on a response of the RFID transponder to the command signals (McFarthing: read as such, the capacitance 74 in the receiver is variable to permit adjustment to the center frequency of the resonant circuit of the receiver to compensate for parasitic capacitance from the disabled amplifier 60 and the like. To reject unwanted noise, the bandwidth of the receive antenna section 44 must also be controlled according to the received data rate. The resistance 76 is variable to permit this. The optimum noise figure for the LNA 78 will usually be achieved when the receive antenna 72 is tuned correctly [0032]. Adjusting the Q-factor based on received signal is disclosed.).

Claim 26. The method of claim 17, the combination of McFarthing , Jin et al. and Reid teaches,
wherein the Q factor is adjusted while the while driving the resonant antenna circuit (McFarthing: read as techniques used permit the effective parallel resistance 76 to be varied such that the loaded quality factor can be adjusted [0048]. Decision on when to adjust the Q-factor and to desired value is a matter of design choice.).

Claim 27. The method of claim 17, the combination of McFarthing , Jin et al. and Reid teaches,
wherein the resonant antenna circuit is driven with an AC voltage source (McFarthing: read as a carrier signal provided by a signal generator 52 [0026]).

Claim 28. The method of claim 17, the combination of McFarthing , Jin et al. and Reid teaches,
wherein the signal from the transponder received at the RFID circuit while operating the resonant antenna coil circuit at the first value for the Q factor (McFarthing: read as resistance is variable to permit adjustment of a loaded quality factor [0007]) comprising information stored in non-volatile memory on the transponder (McFarthing: read as an NFC tag 24 may communicate with the NFC reader 12 via an antenna 26 [0003]. The function of an NFC reader is to read information stored on an NFC tag.).

Claim 29. The method of claim 28, the combination of McFarthing , Jin et al. and Reid teaches,
wherein the information stored in non-volatile memory on the transponder comprises an identification number which uniquely corresponds to the transponder (Jin et al.: read as Radio Frequency Identification (RadfoFrequency Identification, referred to as RFID) technology is a noncontact automatic identification technology, which transmits signals through electromagnetic waves or inductive coupling to complete automatic identification of target objects [0004]).

Claim 30. The method of claim 17, the combination of McFarthing , Jin et al. and Reid teaches,
wherein the signal transmitted from the RFID circuit while operating the resonant antenna coil circuit at the second value for the Q factor comprises information selected from the group consisting of information commanding the transponder to send information different than the information the transponder automatically sends by default, information for initial programming of the transponder, information for programming field-programmable memory locations of the transponder, and information for activating a transponder function (McFarthing: read as techniques used permit the effective parallel resistance 76 to be varied such that the loaded quality factor can be adjusted [0048]. Decision on when to adjust the Q-factor and to what desired value is a matter of design choice.).

Claim 31. The method of claim 17, the combination of McFarthing , Jin et al. and Reid teaches,
wherein transmitting from the RFID circuit a signal to the transponder comprising driving the resonant antenna coil at or near a natural resonant frequency of the resonant antenna coil (McFarthing: read as For optimum transmission of data, the resonant frequency of the parallel resonant circuit should be equal to, or at least very close to, the frequency of the signal to be transmitted by the NFC reader 12 [0003]).

Claim 32. The method of claim 31, the combination of McFarthing , Jin et al. and Reid teaches,
wherein an AC voltage source that drives the resonant antenna coil is turned off (McFarthing: read as a carrier signal provided by a signal generator 52 [0026]) when the Q factor is varied (read as techniques used permit the effective parallel resistance 76 to be varied such that the loaded quality factor can be adjusted [0048]. Decision on when to adjust the Q-factor and to desired value is a matter of design choice.).

Claim 33. The method of claim 31, the combination of McFarthing , Jin et al. and Reid teaches,
wherein an AC voltage source that drives (McFarthing: read as a carrier signal provided by a signal generator 52 [0026]) the resonant antenna coil is turned on when the Q factor is varied (McFarthing: read as techniques used permit the effective parallel resistance 76 to be varied such that the loaded quality factor can be adjusted [0048]. Decision on when to adjust the Q-factor and to desired value is a matter of design choice.).

Claim 34. The method of claim 17, the combination of McFarthing , Jin et al. and Reid teaches,
wherein the Q factor is varied continuously from the first value to the second value (McFarthing: read as output impedance of the amplifier formed by the PMOS transistors 82, 84 to be adjusted [0045]. Varying the gate voltage of a PMOS results in a continuously varying resistance.).

Claim 36. McFarthing discloses a computer readable medium containing program instructions (read as The processor 610 may be communicatively coupled to a memory system 650, which may be configured to store instructions… may execute on the processor [0050]) for communicating with a radio frequency identification (RFID) transponder using a RFID circuit  (read as near-field communication (NFC) system [0002]) comprising a resonant antenna coil circuit (read as resonant circuit [0003]) having a Q factor (read as quality factor [0006]), wherein execution of the program instructions by one or more processors of a computer system causes the one or more processors to carry out the steps of: 
during a read-only mode of an RFID circuit, receiving at the RFID circuit a signal from the transponder (read as receive signals via the antenna [0026]) while operating the resonant antenna coil circuit (read as resonant antenna [0004]) at a first value for the Q factor (read as techniques used permit the effective parallel resistance 76 to be varied such that the loaded quality factor can be adjusted [0048].  Decision on when to adjust the Q-factor is a matter of design choice.); 
varying the Q factor from the first value to a second value lower than the first value (read as techniques used permit the effective parallel resistance 76 to be varied such that the loaded quality factor can be adjusted [0048]. Adjusting the Q-factor should include increasing or decreasing its value.); and 
during a read/write mode of the RFID circuit (read as section 42 is able to transmit signals via the antenna 46 and the receive antenna section 44 is able to receive signals via the antenna 46 [0025]), receiving at the RFID circuit a signal from the transponder and transmitting from the RFID circuit a signal to the transponder while operating the resonant antenna coil circuit at the second value for the Q factor (read as techniques used permit the effective parallel resistance 76 to be varied such that the loaded quality factor can be adjusted [0048].  Decision on when to adjust the Q-factor is a matter of design choice.).
McFarthing does not explicitly disclose RFID. However, in the related field of endeavor Jin et al. disclose: Obtain the quality factor of the entire resonant circuit based on the resonant frequency; The inductance value of the circular antenna in the entire RFID reader is obtained based on the quality factor of the resonant circuit ([0012-0013] English translation).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of McFarthing with the teaching of Jin et al. in order to provide a method for manufacturing a high-performance antenna for a reader, thereby reducing noise interference and reducing costs (Jin et al. [0007] English translation).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McFarthing (US 20180367187 A1), Jin et al. (CN 104332710 A (English translation)) and Reid (US 3582799 A) in view of Zavracky (US 6091125 A).

Claim 21. The method of claim 18, the combination of McFarthing, Jin et al. and Reid does not explicitly disclose, 
wherein the resistance is varied mechanically.
However, in the related field of endeavor Zavracky disclose: the micromechanical electronic device of the invention may be used as a variable resistor (Column 5 lines 31-32). The idea, of mechanically controlling a variable resistor, is clearly disclosed by Zavracky.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of McFarthing, Jin et al. and Reid, with the teaching of Zavracky in order to use micromechanical device to control variable resistors. The motivation is related to the small size and the possibility to manufacture the device on a silicon substrate which can easily be integrated with other circuits. In this regard Zavracky discloses: The beam length according to the invention is in the range of approximately 4 micrometers, the beam width is approximately 3 micrometers and the beam thickness is approximately 0.1 micrometer... the substrate material of the micromechanical device of the present invention comprises glass, though other embodiments may comprise silicon or other substrate material known in the electrical arts (Zavracky: Column 2 lines 21-33).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McFarthing (US 20180367187 A1), Jin et al. (CN 104332710 A (English translation)) and Reid (US 3582799 A) in view of Doan et al. (US 2007/0008131 A).

Claim 22. The method of claim 17, the combination of McFarthing, Jin et al. and Reid does not explicitly disclose, 
further comprising positioning the RFID circuit closer (the term “closer” is not explicitly defined. It needs to be quantified.) to the RFID transponder while operating the RFID circuit in the read/write mode than when operating the RFID circuit in the read-only mode.
However, in the related field of endeavor Doan et al. disclose: the detection of a strong signal by an RFID reader device may imply less distance from a responding RFID tag [0052].
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of McFarthing, Jin et al. and Reid, with the teaching of Doan et al. in order to establish a strong signal between a RFID reader and a transponder (Doan et al. [0052]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McFarthing (US 20180367187 A1), Jin et al. (CN 104332710 A (English translation)) and Reid (US 3582799 A) in view of Hirama (US 2012/0223782 A).

Claim 25. The method of claim 17, the combination of McFarthing, Jin et al. and Reid does not explicitly disclose, 
wherein the RFID circuit adjusts the Q factor of the resonant antenna coil circuit in response to a user's input to the RFID circuit.
However, in the related field of endeavor Hirama discloses: adjusting the value of the variable resistance manually or automatically [0184].
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of McFarthing, Jin et al. and Reid with the teaching of Hirama in order for the resonance frequency and effective Q factor of a resonant circuit can be adjusted manually or automatically so as to be maintained at target set values (Hirama [0017]).

Claims 1.-16. (Cancelled)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646